t c memo united_states tax_court david b hubbard and janis hubbard petitioners v commissioner of internal revenue respondent docket no filed date david b hubbard and janis hubbard pro sese alan j tomsic for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether the cost of certain equipment purchased by petitioner for use in his optometric practice qualifies under sec_44 for the disabled access federal_income_tax credit findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in reno nevada hereinafter references to petitioner in the singular are to petitioner david hubbard from through petitioner was an optometrist and owned and operated his own optometric practice in winnemucca nevada during those years the only optometric practice located in a three-county area namely humboldt county pershing county and lander county nevada was petitioner’s the optometric practice located closest to petitioner’s practice was in elko nevada approximately miles from winnemucca as an optometrist petitioner diagnosed and treated certain eye diseases tested vision problems prescribed corrective lenses and sold eyeglasses and contact lenses generally prior to to test the vision of his patients and to prescribe corrective lenses petitioner determined his patients’ refractive error by performing subjective refractions using a manual refractor to perform subjective refractions petitioner would have his patients sit in an examination chair behind a manual refractor view various charts through lenses in the manual refractor and answer a series of questions that petitioner would ask them subjective refractions of patients would take approximately to minutes each on disabled patients however petitioner occasionally was not able to perform subjective refractions for example some mentally handicapped patients and hearing impaired patients were unable to understand and answer questions asked during subjective refractions and some physically disabled patients could not be moved from their wheelchairs into petitioner’s examination chair behind the manual refractor although petitioner and hearing impaired patients could write notes to each other during subjective refractions it was difficult for hearing impaired patients to look through the manual refractor while reading notes from and writing notes to petitioner thereby affecting the accuracy of the subjective refractions prior to as a result of the above difficulties in diagnosis petitioner was not able to treat a number of disabled patients and petitioner referred those disabled patients to other optometrists located in distant communities in due to petitioner’s inability to treat them approximately disabled patients were referred by petitioner to other optometrists in in order to increase petitioner’s ability to treat disabled patients petitioner purchased for dollar_figure a humphrey instruments automatic refractor keratometer automatic refractor also in petitioner purchased for dollar_figure a rush ophthalmics height-adjustable rotary instrument stand on which to place the automatic refractor this rotary instrument stand made the automatic refractor accessible to wheelchair patients using the automatic refractor and the rotary instrument stand together petitioner was able to perform objective refractions on all of his patients in order to test their vision and in order to prescribe corrective lenses without the patients having to be seated in an examination chair behind a manual refractor and without having to engage in a series of written questions and answers while the patients look into the automatic refractor the refractor shines a light into the patients’ eyes takes measurements and prints out copies of the patients’ prescriptions using the automatic refractor and the rotary instrument stand objective refractions on petitioner’s patients took about to seconds using the automatic refractor petitioner was able to test the vision of some disabled patients whom petitioner would not have been able to test using a manual refractor in petitioner’s optometric practice realized gross_receipts of dollar_figure petitioners timely filed their joint federal_income_tax return with a form_8826 disabled_access_credit on which petitioners claimed under sec_44 a disabled access tax_credit in the amount of dollar_figure relating to petitioner’s costs of purchasing the automatic refractor and the rotary instrument stand in a notice_of_deficiency respondent disallowed petitioners’ claimed dollar_figure disabled access tax_credit opinion the americans with disabilities act of ada publaw_101_336 104_stat_355 codified pincite u s c sec a prohibits discrimination against disabled individuals in the full and equal enjoyment of goods services facilities privileges advantages and accommodations by any place of public accommodation for purposes of ada professional offices of health care providers such as petitioner’s optometric practice are included within the definition of places of public accommodation u s c sec f with regard particularly to disabled individuals ada regulations provide as follows a health care provider may refer an individual with a disability to another health care provider if that individual is seeking or requires treatment or services outside of the referring provider’s area of specialization and if the referring provider would make a similar referral for an individual without a disability who seeks or requires the same treatment or services a physician who specializes in treating only a particular condition cannot refuse to treat an individual with a disability for that condition c f_r sec_36 b emphasis added in order to comply with the above general ada prohibition of discrimination against individuals with disabilities places of public accommodation such as petitioner’s optometric practice are required to make reasonable modifications to their facilities and procedures that are necessary in order to provide services to individuals with disabilities u s c sec b a ii c f_r sec_36 a places of public accommodation are required to remove any physical barriers including communication barriers that are structural in nature where such removal is readily achievable u s c sec b a iv c f_r sec_36 a readily achievable is defined by ada as being easily accomplishable and able to be carried out without much difficulty or expense u s c sec factors to be considered include the following the nature and cost of the action to be taken the financial resources of the place of public accommodation and the effect of the action on its expenses and resources and the type of operations of the place of public accommodation and the impact of the action on its operations id cases discussing ada sec_302 104_stat_355 u s c sec b a ii make it clear that determining whether expenditures and modifications by service providers would be reasonable constitutes a fact and case specific test as explained in 51_f3d_353 2d cir the determination of whether a particular modification is reasonable involves a fact-specific case-by-case inquiry that considers among other factors the effectiveness of the modification in light of the nature of the disability in question and the cost to the organization that would implement it citations omitted sec_44 provides eligible small businesses with a federal_income_tax credit equal to percent of eligible_access_expenditures exceeding dollar_figure and up to dollar_figure with a maximum credit of dollar_figure which enable the businesses to comply with ada eligible small businesses are defined as businesses with gross_receipts less than dollar_figure million or with less than employees and which elect to be treated as such by filing a form sec_44 eligible_access_expenditures are defined as amounts paid_or_incurred by eligible small businesses for the purpose of complying with ada including the following expenditures to remove architectural communication physical or transportation barriers preventing the business from being accessible to or usable by individuals with disabilities and expenditures to acquire or modify equipment for use by or to benefit individuals with disabilities sec_44 d also to qualify as eligible_access_expenditures the expenditures must be reasonable and necessary sec_44 in 117_tc_32 a disabled access tax_credit claimed by a dentist relating to the cost of an intraoral camera system was disallowed the intraoral camera system included a wand-shaped oral camera that could be inserted inside patients’ mouths a monitor and educational videotapes all of which enabled patients to watch the dentist perform dental work and to watch videos that explained various diagnoses and treatments id pincite in fan because prior to purchasing the intraoral camera system the dentist was already in compliance with ada through the use of handwritten notes to communicate with hearing impaired patients and because the dentist had always been able to treat disabled patients we disallowed the claimed disabled_access_credit id pincite we also noted that the intraoral camera system had a general applicability and usefulness to all of the dentist’s patients id pincite relying on fan respondent argues that prior to purchasing the automatic refractor and the instrument stand at issue in this case petitioner already was in compliance with ada and that because the automatic refractor and instrument stand had general applicability and usefulness in treating all of petitioner’s patients petitioner should not be entitled to the sec_44 disabled access tax_credit relating to the cost of purchasing the equipment respondent also alleges that the automatic refractor and the instrument stand did not represent reasonable and necessary expenses of petitioner’s optometric practice petitioner argues that because the automatic refractor and the instrument stand enabled him to provide vision testing to disabled patients for whom petitioner previously had not been able to provide treatment and whom petitioner previously had referred elsewhere petitioner’s purchase of the automatic refractor and the instrument stand enabled petitioner to comply with the requirements of ada and he should be entitled to the sec_44 disabled access tax_credit with respect to the total dollar_figure cost of the equipment subject_to the annual credit limit of dollar_figure in distinction to the facts involved in fan v commissioner supra prior to purchasing the automatic refractor and the instrument stand petitioner herein was not able to provide vision testing services to some disabled patients petitioner’s testimony was credible on this point during petitioner’s optometric practice was the only optometric practice located in a three-county area in nevada the fact that the automatic refractor was also used by petitioner to treat nondisabled patients is not fatal to petitioner’s entitlement to the disabled access tax_credit we find no exclusive use or benefit test in sec_44 certainly a wheelchair ramp into a restaurant for disabled access will be used by nondisabled customers of the restaurant and nothing in sec_44 or the regulations would deprive the restaurant owner of the disabled access tax_credit with regard thereto see c f_r sec_36 b we conclude that petitioner purchased the automatic refractor and the instrument stand in order to treat disabled patients and to comply with ada’s prohibition of discrimination against disabled individuals we also conclude -- in light of the size of petitioner’s practice compared to the cost of the equipment the benefit to his practice and the benefit to the community -- that petitioner’s purchase of the automatic refractor and of the instrument stand was reasonable and necessary petitioner’s costs of the equipment constitute eligible_access_expenditures see sec_44 u s c sec a and b a iii petitioners are entitled to the claimed dollar_figure sec_44 disabled access tax_credit based on the foregoing decision will be entered under rule
